Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000033
                                                       07-AUG-2013
                                                       09:32 AM

                          SCWC-13-0000033

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        FEDERAL LAND BANK ASSOCIATION OF HAWAI#I, FLCA,
                 Respondent/Plaintiff-Appellee,

                                vs.

   MORTON E. BASSAN, JR., also known as Morton Bassan, Jr. and
               as Morton Bassan, and KEIKO BASSAN,
                Petitioners/Defendants-Appellants,

                                and

    CITRUS MANAGEMENT SERVICES, INC., ORCHARD SERVICES, INC.,
   BANK OF HAWAI#I, STATE OF HAWAI#I, acting by and through its
 Department of Agriculture, HAWAII ELECTRIC LIGHT COMPANY, INC.,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000033; CIV. NO. 05-1-0193)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          The application for a writ of certiorari, filed on July
15, 2013, is hereby rejected.
          DATED: Honolulu, Hawai#i, August 7, 2013.

Morton and Keiko Bassan       /s/   Mark E. Recktenwald
petitioners pro se            /s/   Paula A. Nakayama
                              /s/   Simeon R. Acoba, Jr.
                              /s/   Sabrina S. McKenna
                              /s/   Richard W. Pollack